Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 2-21 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 12/21/2020.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 2-11 fall within the statutory category of a process.  Claims 12-21 fall within the statutory category of an apparatus or system.
Step 2A, Prong One
As per Claims 2 and 12, the limitations of receiving drug information identifying at least a first drug, obtaining at least a first price for the first drug that is associated with a first pharmacy benefit manager and obtaining at least a second price for the first drug that is associated with a second pharmacy benefit manager, and ranking at least the first price and the second price for the first drug, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components.  The steps of receiving drug information identifying a first drug, obtaining first and second prices for the drug associated with respective pharmacy benefit managers, and ranking the prices covers commercial interactions including business relations because obtaining prices associated with a pharmacy benefit manager is an interaction between businesses based on agreements in the form of contracts where the contracts are the agreed upon or set prices. Ranking the prices also includes following rules or instructions and interactions involved with the commercial interactions. If a claim limitation, under its broadest reasonable interpretation, covers commercial interactions including agreements in the form of contracts and sales activities or business relations or managing personal behavior including following rules or instructions, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas. The step of ranking the first and second price can also fall into the grouping of mental processes as it can be carried out using human mental observation, evaluation, judgement, or opinion.  As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims can be identified as both.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a system comprising computer hardware comprising one or more processors and a module executing on the processor for executing the steps of the invention.  The system in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recites the additional elements of displaying a user interface on a user device and displaying at least one of the first and second prices from the ranking in the user interface which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of displaying a user interface and displaying prices in a user interface are mere data outputting in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a system comprising computer hardware comprising one or more processors and a module executing on the processor to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  These elements recite a generic computing system by reciting a machine such as a computer, or other discrete hardware components where the processor may be any of a microprocessor, controller, etc. (Specification [0136]), and a module executed by the processor as software (Specification [0137]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception. The claims also include the additional element of a user interface which is a provided as a well-known computer component described as provided on a computing device such as a mobile phone, computer, tablet, laptop, etc. (Specification [0051]). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims also include the additional element of displaying a price in the user interface which is a function that is well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data (transmitting to the user interface), which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPOQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AY Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir, 2016) (using a telephone for image transmission); OIP Techs., inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1993 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc, 765 F.3d 1350, 1355, 212 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, LP., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the internet are manipulated to yield a desired result--a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 3-11 and 13-21 add further limitations which are also directed to an abstract idea.  For example, Claims 3 and 13 include receiving location information, identifying local pharmacies associated with the location information, and displaying the location on a map which is a certain method of organizing human activity because the steps are advertising, marketing, or sales activities or behaviors. The receiving of pharmacy locations and providing that location to a user enables for purchase of the first drug which is a commercial interaction. Claims 4 and 14 includes displaying prices on a map which, similar to Claims 3 and 13 is activity related to commercial interactions. Claims 8-9 and 18-19 include steps which further specify the ranking step of the independent claim and thus are directed to the same abstract idea of certain methods of organizing human activity. Claims 10-11 and 20-21 include selecting a price and displaying an associated coupon for purchase of the drug at the selected price as well as performing a mock adjudication of a claim to obtain prices for the first drug.  These are commercial interactions including advertising, marketing, or sales activities which are certain methods of organizing human activity, similar to the independent claims. Claims 5-7 and 15-17 include additional elements of displaying dosage information, storing obtained price data in a database and retrieving the stored data from the database.  These additional elements are carried out by general purpose computing components being used in their ordinary capacity to receive, store, and transmit data.  As per MPEP 2106.05(f)(2), invoking a computer merely as  a tool is mere instructions to apply the exception which does not integrate the abstract idea into a practical application. These elements are well-understood, routine and conventional in the field of data management because the courts have found that receiving or transmitting data over a network, and storing and retrieving information in memory to be well-understood, routine and conventional computer activity, see MPEP 2106.05(d)(II). Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5-8, 12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howe et al. (US 2007/0250341 A1), hereinafter Howe.
As per Claims 2 and 12, Howe discloses system of displaying prices for drugs from a plurality of pharmacy benefit managers, the system comprising: 
computer hardware comprising one or more computer processors ([0037] implement invention by well-known computer technology); and 
a module executing on the one or more computer processors, the module to execute the method ([0019] software embodying the system/method of invention) comprising: 
displaying a user interface on a user device using a computer processor ([0021] present invention allows patient to access information on a screen, i.e. user interface, on computer monitor, i.e. user device); 
receiving from the user interface, drug information identifying at least a first drug ([0021] user enters either brand/proprietary medication name or generic medication name on the internet page); 
obtaining at least a first price for the first drug that is associated with a first pharmacy benefit manager (PBM) ([0008] accessing from the database payment/price for a prescription of a specific medication from each pharmacy, i.e. first pharmacy) and 
obtaining at least a second price for the first drug that is associated with a second pharmacy benefit manager ([0008] accessing from the database payment/price for a prescription of a specific medication from each pharmacy, i.e. second pharmacy); 
ranking at least the first price and the second price for the first drug (see Table 1 and Table 2 which displays prices in rank order from lowest price to highest price to the user); and 
displaying in the user interface, at least one of the first and second prices from the ranking ([0021]/Table 1 display on computer screen of medication and prices of drug associated with at least a first and second pharmacy in order of lowest price to highest price, i.e. ranking).
As per Claims 5 and 15, Howe discloses the limitations of Claims 2 and 12. Howe also teaches the user interface further displays dosage information ([0009] information presented to patient on Internet web site includes specific medication and dosages).
As per Claims 6 and 16, Howe discloses the limitations of Claims 2 and 12. Howe also teaches storing in a cache database, at least the first price and the second price electronically obtained from the first and second PBMs ([0008] database includes information about medications at multiple participating pharmacies including prices at each pharmacy, [0019] database of information received from pharmacies with retail prices and pharmacy information for drugs).
As per Claims 7 and 17, Howe discloses the limitations of Claims 2 and 12. Howe also teaches the first and second prices are obtained from the cache database ([0008] database includes information about medications at multiple participating pharmacies including prices at each pharmacy, pharmacy costs are accessed from database, [0019] database of information received from pharmacies with retail prices and pharmacy information for drugs, [0020] medication information obtained from database).
As per Claims 8 and 18, Howe discloses the limitations of Claims 2 and 12. Howe also teaches the ranking ranks the first price higher than the second price in response to determining that the first price is lower than or equal to the second price (see Table 1 which indicates the ranking of the prices of the first drug, Lisinopril, from different pharmacies with the lower price being listed/ranked higher on the list than the higher price, also see Table 2 with prices ranked in order from lowest to highest).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 2007/0250341 A1) in view of Cohan et al. (US Patent 8,706,522 B2), hereinafter Cohan.
As per Claims 3 and 13, Howe discloses the limitations of Claims 2 and 12. Howe may not explicitly disclose the following which is taught by Cohan: electronically receiving location information associated with a location of the user device (Col. 6, lines 48-51 and 58-64 location module accesses/obtains location of member mobile electronic device, where location is obtained by transmitting actual location of device);
electronically accessing a geospatial index to identify local pharmacies associated with the location information (Col. 6, lines 48-67 – Col. 7, lines 1-8 the location information is determined for the member in real time based on Global Positioning System received data, Col. 7, lines 27-38 receiving pharmacy data for those pharmacies within a geographic range of a particular location, Col. 7, lines 46-50 where the pharmacies identified are those based on the location associated with the member, i.e. associated with the location information); and 
displaying on a map in the user interface, location information about at least one of the local pharmacies associated with the first and second prices (Col. 8, lines 51-56 map module generates a map with representation of pharmacies that are in a vicinity of the member).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining location of a user, determining location of pharmacies within an associated location of the user, and displaying the identified pharmacies on a map from Cohan with the known system of determining pharmacies associated with a drug and their associated prices for the drug from Howe in order to identify locations where a prescription can be filled when there are a vast number of locations available to a user (Cohan Col. 1, lines 6-8 and 12-27).
As per Claims 4 and 14, Howe discloses the limitations of Claims 2 and 12. Howe also teaches the user interface displays a non-pharmacy benefit manager price, at least one of the first and second prices from the ranking (see Table 1 where display includes total price for a drug, i.e. non-PBM price, as well as price for each pharmacy with price to customer, i.e. first/second price from ranking).
Howe does not explicitly disclose the following which is taught by Cohan: user interface displays information on a map including pharmacies which do not have a PBM price (Col. 9, lines 20-24 non-participating pharmacies displayed on the map; Col. 7, lines 41-51 display pharmacy list information on a map), and location information about at least one of the local pharmacies (Col. 14, lines 64-67 and Col. 15, lines  1-17 find a pharmacy button displays a map with pharmacies in area of zip code, See Fig. 14 displaying location information for local pharmacies on a map).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of displaying pharmacies on a map from Cohan with the known system of determining pharmacies associated with a drug and their associated prices for the drug from Howe in order to identify locations where a prescription can be filled when there are a vast number of locations available to a user (Cohan Col. 1, lines 6-8 and 12-27).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 2007/0250341 A1) in view of Tabata et al. (US 2006/0041501 A1), hereinafter Tabata.
As per Claims 9 and 19, Howe discloses the limitations of Claims 2 and 12. Howe may not explicitly disclose the following which is taught by Tabata: the ranking ranks the first price higher than the second price in response to determining that a difference between the first price and the second price does not exceed a threshold value ([0080] determining the difference between the price of first ranked supplier and second ranked supplier and if the bid price difference exceeds the threshold value then [0084] update the supplier ranking list).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of determining ranking based on the difference in price of items from a supplier not exceeding a threshold from Tabata with the known system of ranking prices from pharmacies associated with a drug from Howe in order to enable purchase of product (Tabata [0004]) in which ranking of suppliers encourages competition among suppliers (Tabata [0011]).

Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Howe (US 2007/0250341 A1) in view of John et al. (US 2012/0253829 A1), hereinafter John.
As per Claims 10 and 20, Howe discloses the limitations of Claims 2 and 12. Howe does not explicitly disclose the following which is taught by John: in response to selection of at least one of the first and second prices, displaying on the user interface, displaying an image of a discount coupon for a purchase of the first drug at the first price at a first pharmacy ([0156], see Fig. 4 440 determine if incentives available for pharmacies that apply to drug and deliver presentation of incentive, i.e. coupon, to patient device for presentation on computer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of providing incentives for a particular pharmacy from John with the system of determining and displaying prices of a drug at different pharmacies from Howe in order to reduce costs to patients to counteract the problem of rising healthcare costs (John [0003]).
As per Claims 11 and 21, Howe discloses the limitations of Claims 2 and 12. Howe does not explicitly disclose the following which is taught by John: electronically performing a mock adjudication of a claim to obtain the first and second prices ([0168] electronically adjudicating claim to provide response to represent benefits/coverage for the patient at each pharmacy).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the known concept of conducting preliminary adjudication of the drug price to be paid from John with the system of determining and displaying prices of a drug at different pharmacies from Howe in order to reduce costs to patients to counteract the problem of rising healthcare costs (John [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Karr (US 2009/0006141 A1) teaches a method for determining price of a drug from a plurality of pharmacies to select the lower price and co-pay associated with each pharmacy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626